DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an LED candle light, and “a mounting frame fixed in the outer housing, an LED light fixed on the mounting frame, the LED light being electrically connected with the battery pack, a flame cover covering an outer periphery of the LED light, a pendulum connected with a lower portion of the flame cover through a rotating shaft, a magnet provided at a bottom portion of the pendulum, the magnet being located directly above the coil, and a weight of the pendulum hanged on and connected to the mounting frame through a hanging hook and a hanging ring, so that when the pendulum swings, the flame cover is driven to swing.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
The prior art references do not disclose a candle with a swinging flame cover, a mounting frame fixed to the outer housing, an LED fixed to the mounting frame, and the mounting frame containing hung onto by the pendulum with a hanging ring and hook.
Prior art Fan (US 2020/0217469 A1) discloses  “An LED candle light (Fig. 1), comprising an outer housing (1, Fig. 1), a battery pack (3, Fig. 1) provided at an inner bottom portion of the outer housing (seen in Fig. 1) and controlled by a power control board (7, Fig. 1), a coil (8, Fig. 1) provided above the battery pack (seen in Fig. 1), a mounting frame (9, Fig. 1) fixed in the outer housing (¶ [0024]), an LED light (10, Fig. 1) fixed on the mounting frame (seen in Fig. 1 
However, Fan does not disclose “a weight of the pendulum hanged on and connected to the mounting frame through a hanging hook and a hanging ring”. There is no motivation outside of the Applicant’s disclosure to add an additional hanging ring and hook between the mounting frame and the pendulum that is already attached to the flame cover through a rotating shaft.
The remaining Claims are allowed due to their dependence on claim 1.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneko et al., US 4829495 A discloses a pendulum with a magnet and two supporting frames that extend down to the magnet (Fig. 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875